DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches, “detecting a predetermined trigger in a case that at least a part of the wide-angle image is displayed as a display region; in response to detecting the predetermined trigger, displaying a first region of the wide-angle image in the display region, the first region including at least one of the one or more attention points.”  U.S. Pub. No. 2012/0154442 to Takaoka et al., for example, teaches that when a user points to a region of interest, or “attention point,” then the device displays at least a first region of the wide-angle image in the display region.  See Figures 4A-4C showing the original wide angle image, the user selecting a region of interest and then a second different region of interest, and the display following by enlarging the portion of interest on the display.  U.S. Pub. No. 2017/0111587 to Herbst et al. also teaches implementing a camera display system with selective activation of associated auxiliary cameras.  In response to triggering events, the auxiliary cameras are selectively activated, and video form the camera is displayed on the display device.  See Figure 6, steps 606 for receiving a triggering signals, and step 612 for displaying images from the camera in response.  However, the prior art of record does not teach “recording a first attention point that is displayed most recently from among the one or more attention points, wherein in the case that no attention point is included in the display region, the displaying displays, in the display region, a region including the first attention point.”    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697